In re: Hensley, Donald; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Jefferson, 24th Judicial District Court Div. M, No. 02-3060.
The application is transferred to the district court with instructions to the district judge to act on relator’s application for post-conviction relief and supplemental post-conviction relief as relator shows by Inmate’s Request for Legal/Indigent Mail receipt that the application was submitted. The district court is ordered to provide this Court with a copy of its judgment. A copy of the application is attached.